The opinion of the court was delivered by
McEnery, J.
The plaintiffs are manufacturers of sugar machinery and agricultural implements.
The personal property in their business was assessed for ten thousand dollars, as merchandise or stock in trade. They obtained an injunction to restrain the city tax collector from seizing and selling the same on the ground that the assessment is in violation of Article 207 of the Constitution of the State. There was judgment for the plaintiffs reducing the assessment, and the city has appealed.
An objection was raised on the introduction of certain evidence by the city that, as plaintiffs had not made application in the proper time to have the assessment reduced or annulled, they were estopped from urging the same after the assessment bad been closed for correction.
Where property is the object of taxation this defence would be good.
But in this case the assessment is alleged to be null and void because in conflict with and in violation of an express constitutional prohibition.
If null and void when made because in violation of a prohibitory law no acquiescence can give it validity.
*556The plaintiffs carried in stock articles of their own manufacture.
Por the service of the engines, agricultural implements and sugar machinery that they manufactured, it was necessary for them to keep some articles which were accessories to the successful carrying ■on of their manufacturing interests.
They were agents for a certain line of steam pumps, which were ■ordered by telegraph for their customers. Sometimes they were not called for and would accumulate, and they would then be sold to any one who would buy them. They kept eight or nine of these pumps on hand. They also kept duplicate parts of these pumps and of western centrifugals and of Chandler and Taylor engines.
These articles carried in stock amounted to about §4000.
The excess in the assessment was upon articles manufactured by plaintiffs, and is therefore null and void. Art. 207 of the Constitution.
These articles which were not manufactured by plaintiffs are taxable. Smith & Boullemet vs. City, ante, p. —.
Judgment affirmed.